Filed 1/23/14 P. v. Guerrero CA4/2

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



THE PEOPLE,

         Plaintiff and Respondent,                                       E058358

v.                                                                       (Super.Ct.No. FBA1100719)

XAVIER JORGE GUERRERO et al.,                                            OPINION

         Defendants and Appellants.



         APPEAL from the Superior Court of San Bernardino County. Miriam Ivy

Morton, Judge. Affirmed.

         Reed Webb, under appointment by the Court of Appeal, for Defendant and

Appellant Xavier Guerrero.

         Mark D. Johnson, under appointment by the Court of Appeal, for Defendant and

Appellant Deon Banks.

         Kamala D. Harris, Attorney General, Dane R. Gillette, Chief Assistant Attorney

General, Julie L. Garland, Assistant Attorney General, Melissa Mandel and Meredith S.

White, Deputy Attorneys General, for Plaintiff and Respondent.

                                                             1
          Defendants and appellants Guerrero and Banks each received a 16-month sentence

after pleading guilty to attempting to possess marijuana for sale. (Pen. Code, § 664;

Health & Saf. Code, § 11358.) Each defendant appealed the trial court’s ruling that they

were not eligible for day-for-day presentence custody credits under Penal Code sections

4019 and 2933. Counsel for each defendant filed an opening brief arguing to that effect.

The People filed a respondent’s brief conceding the issue. On July 3, 2013, the trial court

granted a petition for writ of habeas corpus and ordered the court clerk to prepare a new

abstract of judgment as to each defendant, awarding one-for-one presentence custody

credits.

          Because the trial court’s ruling on the petition for habeas corpus made the issues in

both defendants’ briefs moot, on December 10, 2013, this Court granted the requests of

appellate counsel to strike the filing of the defendants’ opening briefs and to replace them

with revised opening briefs.

          Counsel for each defendant has now filed a brief under the authority of People v.

Wende (1979) 25 Cal. 3d 436 and Anders v. California (1967) 386 U.S. 738, setting forth

a statement of the case, a summary of the facts and potential arguable issues, and asking

this court to conduct an independent review of the record.

          We offered each defendant an opportunity to file a personal supplemental brief,

but neither has done so. Pursuant to the mandate of People v. Kelly (2006) 40 Cal. 4th
106, we have independently reviewed the record for potential error and find no arguable

issues.

                                             DISPOSITION


                                                2
      The judgments, as modified by the new abstracts of judgment ordered by the trial

court on July 3, 2013 are affirmed.

      NOT TO BE PUBLISHED IN OFFICIAL REPORTS

                                                                   RAMIREZ
                                                                                   P. J.


We concur:

HOLLENHORST
                          J.

McKINSTER
                          J.




                                          3